Shaw, C. J.
The court are of opinion that the assignee was rightly admitted to prosecute this suit in his own name, for the benefit of the bankrupt’s creditors, under <§. 3 of the bankrupt law of 1841.
The other point presents a question of more difficulty, namely, whether the original plaintiff, not having been admitted as an attorney in this Commonwealth, can maintain an action for services in that capacity. The question is not, whether as an attorney of another State, he could occasionally assist at a trial in this State ; but whether he could take up his domicil and practise here, without an admission, with the privilege of having the aid of the law to recover his fees.
*243In general, when the law prohibits an act, no one can have the aid of the lxw to recover compensation for doing it. The law which was in force, when some of these services were performed, was St. 1785, c. 23. It provided, <§> 1, that “ no person shall be admitted an attorney of any court in this Commonwealth, unless,” &c. And further, “ no person shall be admitted to practise as an attorney in any court of justice within this State, until he shall, in open court, have taken and subscribed the declaration prescribed in the constitution of this Commonwealth, and an oath in tenor ” there set forth. This provision contains a precise and explicit prohibition against practising without being sworn and admitted. It must be recollected that at that time, and for many years after, a fee was to be paid on admission, which was a source of revenue to the State ; and that this prohibition afforded an efficient means, if it was not the design of it, to aid in the collection of that revenue. The court are of opinion that this was such a prohibition, as rendered the practice unlawful, and that no compensation can be recovered for such services.
But the revised statutes, which went into operation on the 1st of May 1836, in the corresponding provisions for admission of attorneys, contain no such express prohibition. Rev. Sts. c. 88, <§><§> 19 — 30. Whatever other disabilities a person may incur, who attempts to practise law irregularly, and without being admitted as an attorney according to law, we think he does not so violate any express provision of statute, as to enable one who has employed him, and had the benefit of his services, to refuse paying him a reasonable compensation. The court are therefore of opinion that all those sums charged for services done prior to May 1st 1836 must be deducted ; and that all sums charged for disbursements prior to that time, and for disbursements and services since, are to be allowed, and that the plaintiff is entitled to judgment therefor. The verdict may be amended by consent of parties, conformably to this opinion, and by the auditor’s report otherwise, there nmst be a new trial.